United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4107
                                   ___________

State Farm Mutual Automobile            *
Insurance Company,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Susan Griffin; Toni Woolsay,            *
                                        *      [UNPUBLISHED]
             Appellees.                 *
                                   ___________

                             Submitted: June 13, 2007
                                Filed: July 12, 2007
                                 ___________

Before LOKEN, Chief Judge, ARNOLD, and COLLOTON, Circuit Judges.
                              ___________

PER CURIAM.

      This is an appeal from an order of the district court1 dismissing State Farm's
action for a declaratory judgment that its policy does not cover the damages
occasioned by an automobile accident in which Susan Griffin and Toni Woolsay claim
they were injured. See 28 U.S.C. §§ 2201, 2202. An Oklahoma state court in which
Ms. Griffin and Ms. Woolsay filed an action for their injuries had previously entered
an order declaring that State Farm was indeed liable under its policy, but State Farm


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
asserted in its complaint in the district court that the order was void because State
Farm was not a party to the state action.

       The district court decided that it should abstain from hearing the case because
the action pending in Oklahoma already provided an avenue to determine the coverage
question. See Wilton v. Seven Falls Co., 515 U.S. 277, 288-90 (1995). The district
court reasoned that while the matter of coverage had already been ruled on, State Farm
could intervene in the state court under Okla. Stat. tit. 12, § 2024.

        On appeal, State Farm argues, among other things, that intervening in the
Oklahoma action would be contrary to Oklahoma law and inefficient. We see no
reason to believe that either of these two arguments has merit, and subsequent events
have proved that they do not. State Farm has in fact moved to intervene in the
Oklahoma action, has moved to have the judgment entered against it there vacated,
and has petitioned for a declaratory judgment as to its obligations under its policy; the
Oklahoma court, moreover, has granted the motion to intervene and has set aside its
previous judgment. State Farm's petition for a declaratory judgment, so far as we can
tell, remains pending in the Oklahoma court and there appears to be no obstacle in the
way of its eventual and timely adjudication.

       A district court has the discretion to determine whether and when to entertain
a declaratory judgment action, especially when there is a parallel state court
proceeding on the same matter, and we review its decision not to do so for an abuse
of discretion. Wilton, 515 U.S. at 289-90. Since the Oklahoma state court is currently
seized of jurisdiction in the very matter that State Farm wishes to have determined in
the present action, we discern no abuse of discretion in dismissing this case. Indeed,
the facts here make out a classic case for abstention.

      Affirmed.
                        ______________________________

                                          -2-